DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10-13, 15, and 17-27 are pending.
Claims 1-8, 10-12, 15, and 17-23 remain withdrawn from consideration as directed to non-elected inventions.
Claims 13, 14, and 24-27 are presented for examination.
Claims 13, 14, and 24-27 are rejected.

Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered.
Applicant argue that the Robinson disclosure describes a pH buffering polymer as present in amounts between 2-5% by weight, far in excess of that required by the instant claims.  On this basis, applicants assert, Robinson cannot be applied against the instant claims.  Furthermore, Applicants advance, Robinson does not suggest using a neutralizing agent as required by the claims.
In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).   A patent applicant is free to recite features of an apparatus either See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Here, applicants’ compositions are described as requiring each of a “buffering agent” and a “neutralizing agent” in concentrations of between 0.01-1%.  Problematic from perspective of applicants’ position is the definition applicants have themselves provided to inform the skilled artisan of what is to be considered a “neutralizing agent” within the metes and bounds of the disclosure.  Specifically, applicants attention is directed to each of paragraphs [0044] and [0048] of the specification as originally filed.  This informs the skilled artisan that “a neutralizing agent may be present in a first composition of the present invention in an amount sufficient to provide a desired pH” and that “a neutralizing agent adjusts the pH of the first composition and/or composition of the present invention.”  From this applicant-provided definition of “neutralizing agent,” it appears that the buffering agent and “neutralizing agent” are functionally identical, as buffering agents are generally understood by the skilled artisan as providing a particular pH to compositions into which they are incorporated.  From the language of the claims as understood by the skilled artisan relying on applicants’ specification, see Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (indicating that pending claims must be "given their broadest reasonable interpretation consistent with the specification”), the 2% pH 
For at least these reasons, the rejections of previously presented Claims 13, 14, 24, and 25 under each of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  In addition, owing to applicants amendments, rejections of Claims 13, 14, and 24-27 are newly made as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ claims as newly amended require the inclusion of between about 0.01-1% of each of a “buffering agent” and a “neutralizing agent.”  As set forth above, however, applicants attention is directed to each of paragraphs [0044] and [0048] of the specification as originally filed.  This informs the skilled artisan that “a neutralizing agent may be present in a first see Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (indicating that pending claims must be "given their broadest reasonable interpretation consistent with the specification”), it is unclear whether the “buffering agent” and “neutralizing agent” are the same or different components of the composition.  Newly added dependent claims 26 and 27 do little to clarify this ambiguity, as each of citric, lactic, and acetic acids are listed as each of the possible “buffering” and “neutralizing” agents.
For purposes of compact prosecution, then, elements described by the art as serving to establish a particular pH of compositions into which they are incorporated will be considered as serving to address each of the “buffering” and “neutralizing” agents required by the claims.  In a similar manner, given the apparently cumulative arrangement of such pH adjusting materials, these materials, and in particular reference to dependent Claims 26 and 27 any of citric, lactic, or acetic acid which are recited by art as being present in concentrations of between about 0.02-2% (representing the sum of recited concentrations of each of the “neutralizing” and “buffering” agents recited by the claims) will address the presently amended claim limitations.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, and 24 stand  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (U.S. 6,017,521).
Applicants claims are directed to hydrogel compositions having a pH in the range of 3-5 which combine concentrations of between 1-30% of a polyhydric alcohol such as glycerin with concentrations between about 0.1-5% of a viscosity agent such as carboxymethylcellulose or in dependent Claim 24 a carboxypolymethylene, which is commonly known as any of the polymers available as either CARBOPOL or CARBOMER, between 0.01-1% of at least one buffering agent, between 0.01-1% of at least one “neutralizing agent,” (see above) and between 70-90% water in a composition devoid of a pharmaceutical active agent.  Dependent claims place limitations on the amount of buffering agent present or specify that the pH of the composition is about 4.
Robinson describes a composition having a pH of about 3 containing 78.82% water, 2% pH buffering agent (representing the combination of “buffering” and “neutralizing” agents required by the claims given their functional equivalency), 12.9% glycerin, 1% carbomer 934P (a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 24, and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Robinson (U.S. 6,017,521).
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)(“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).

Claims 13, 14, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to Claims 13, 14, 24, and 25, above, and further in view of Vorhauer (U.S. 4,393,871).
Robinson describes hydrogel compositions buffered to a pH of between 2-5 combining a pH adjusting polymer with water, glycerol, and viscosity enhancers, but does not describe incorporating the citric acid of newly added Claims 26 and 27 to the composition.
This is cured by the teachings of Vorhauer, which establishes that at the time of the instant application, citric acid in concentrations of 0.5% acts as a preservative in vaginally applicable compositions.  (Col.7, L.41-51).
It would have been prima facie obvious to have included 0.5% citric acid, a value falling within each of the ranges of “buffering” and “Neutralizing” agents defined by newly added Claims 26 and 27, in the compositions of Robinson.  This is because Robinson explicitly describes incorporating preservatives into the vaginal compositions described, with Vorhauer .   

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613